Case 3:17-cv-01104-VLB Document 82-33 Filed 05/15/19 Page 1 of 3




                  Exhibit 34
                   Case 3:17-cv-01104-VLB Document 82-33 Filed 05/15/19 Page 2 of 3

                                                                                             Susan Byrne <susan.byrne@yale.edu>



Re: Byrne activities for 2010 meeting
1 message

Rolena Adorno <rolena.adorno@yale.edu>                                                                   Wed, Sep 8, 2010 at 7:47 AM
To: Susan Byrne <Susan.Byrne@yale.edu>

 Well done, Sue! I mean all this fine work.

 As I remind others, I want--for the benefit of precision on your c.v. and my information, the specific dates of the talks, where they
 are missing.

 PS Yes, last Thursday I was totally wiped. I find the "organized pandamonium" of Yale's opening weeks ever more stressful, with
 all the problems of language course enrollments that pop up, in both Spanish and Portuguese, and a zillion other imprevistos.
 I'm trying to see my way clear to tomorrow evening. Would you be available?

 Many thanks,

 Rolena




 Susan Byrne wrote:
   Dear Rolena,
   I'm listing my 2010 activites below, and thank you very much for the (gentle) reminder in today's meeting. I hope that you are
   feeling a bit less "exhausted" [Kevin's word for the reason behind last week's cancelled TEMS], and that the start of the
   semester has become, this week, a wonderful instead of a hair-raising and exhausting roller-coaster ride. And with that,
   hoping to see you soon!
   Sue

   Publications:

   Article accepted for publication: "Cuestionamiento del hermetismo ficiniano en un manuscrito escurialense del siglo XV."
   /Bulletin for Spanish Studies/.

   Book review of /Autoridad y poder en el Siglo de Oro./ Eds. Ignacio Arrellano, Cristoph Strosetzki y Edwin Williamson.
   /NOTAS Rese?as Iberoamericanas. Literatura, sociedad, historia/. Frankfurt am Main: Vervuert.

   Published spring 2010, but presented 2007.

   "Miguel de Cervantes y Paolo Jovio: los caballeros antiguos y modernos y el de la Mancha." /Actas del XVI Congreso de la
   AIH, 9 al 13 de julio de 2007, Par?s./ 3. Literatura a?rea. Madrid: Iberoamericana, 2010. 72-82.

   Invited papers:
   "Ecos de Marsilio Ficino en la poes?a espa?ola del siglo XVI." Invited Paper, C?rculo de Bellas Artes, Madrid, Spain, 21
   October 2009. Organizer. Do?a F?tima Macho, Esq. Book presentation: /Las cartas de Marsilio Ficino/. Vol. 1. Madrid:
   Escuela de Filosof?a Pr?ctica, October 2009.

   "Cervantes: historia, ley y novela." Invited Colloquium Paper, Panel title: Ortodoxia y heterodoxia en Cervantes/. Asociaci?n
   de cervantistas, M?enster, Germany, September 2009.

   Papers presented at conferences

   [your email said "papers presented outside of Yale" or something similar, but I don't think you have counted these before, for
   junior faculty...]

   "El /mos hispanicus/ de Miguel de Cervantes." Asociaci?n Internacional de Hispanistas, Rome, Italy, July 2010.


                                              INITIAL DISCOVERY PROTOCOLS
                                                                                                                      P286
                Case
"/Ficino in Spanish    3:17-cv-01104-VLB
                    Translation/." Panel title: /FicinoDocument
                                                        IV: Evolving 82-33
                                                                     PracticesFiled  05/15/19
                                                                               in Translation/.    Page Valery
                                                                                                Organizer. 3 of 3Rees, School of
Economic Science, London. Renaissance Society of America, Venice, Italy, April 2010.




                                        INITIAL DISCOVERY PROTOCOLS
                                                                                                                  P287
